Citation Nr: 1133118	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-32 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for service-connected maxillary sinusitis.

2.  Entitlement to an initial compensable rating for service-connected laryngitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, which, following the Board's April 2006 grant of service connection for sinusitis and laryngitis, assigned a 10 percent rating for maxillary sinusitis, effective July 30, 1997, and a noncompensable rating for laryngitis, effective July 30, 1997.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he is entitled to higher ratings for his service connected maxillary sinusitis and laryngitis.  In support of these contentions, he submitted a multi-detector computerized tomography (MDCT) scan dated May 2010 which shows slight septal deviation.  As the appellant did not waive initial consideration of this material by the RO, the law requires that the Board return the appeal to the RO/AMC for initial consideration of the new evidence.  Upon remand, this evidence should be considered when readjudicating the Veteran's claim.  

On remand, the Veteran should also be asked to identify all sources of medical treatment for his service-connected conditions and to either submit these records to the RO/AMC or furnish signed authorizations for release of these private medical records to the VA.  See 38 C.F.R. § 3.159(c)(1).  The Veteran has previously submitted selected private medical records from Bioimagenes Medicas, Dr. Miguel A. LaSalle, Dr. Carlos J. Cedo, Dr. Sara I. Perez Rodriguez, and Dr. Jorge Carrera, and he should specifically be asked to provide authorization forms or submit all relevant records on his own behalf for these providers.  See id.  

Additionally, the Veteran should be scheduled for an additional VA examination, as the examination report obtained in May 2008 is not sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In May 2008, the Veteran was provided with a VA examination in order to assess the current severity of his service-connected maxillary sinusitis and laryngitis.  The examiner did not indicate whether the Veteran had inflammation of the vocal cords and/or mucous membrane, thickening of the nodules or cords, polyps, submucous infiltration, or pre-malignant changes on biopsy, which are relevant criteria under 38 C.F.R. § 4.97, Diagnostic Code 6516, for chronic laryngitis.  The Board notes that the examiner indicated that was no oropharyngeal pathology; however, on remand, the examiner should specifically state whether the listed symptomatology is present or absent.  Furthermore, the term "oropharyngeal" indicates that the examiner was referring to the lack of pathology in the pharynx when the examination request asked for a description of laryngeal symptomatology.  

Furthermore, the examiner did not provide sufficient detail with regard to the Veteran's manifestations of his chronic maxillary sinusitis to allow the Board to determine the appropriate rating under the code for that disorder, 38 C.F.R. § 4.97, Diagnostic Code 6513.  Therefore, on remand, the Veteran should be provided with an additional VA examination to assess the current severity of his service-connected chronic maxillary sinusitis and chronic laryngitis and the examiner should describe the symptomatology contemplated in 38 C.F.R. § 4.97, Diagnostic Codes 6513 and 6516.

There are several documents written in Spanish in the claims folder with no accompanying certified English translation.  Specifically, the Veteran's December 1998 formal appeal of the RO's initial denial of service connection for sinusitis and laryngitis and a September 2002 interoffice memorandum lack certified English translation.  The RO/AMC should take appropriate action to ensure that the Veteran's claims file is reviewed, all pertinent items written in Spanish are identified, and the identified documents are translated to facilitate review of the record by the Board.  

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for sinusitis or laryngitis, dated since April 2007.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records for sinusitis and laryngitis from the VA Medical Center in San Juan, the Commonwealth of Puerto Rico, dated since April 2007.

2.  Ask the Veteran to identify all medical care providers that have treated him for sinusitis and laryngitis and to furnish signed authorizations for release for any non-VA sources identified.  The Veteran should be asked to submit all relevant records that he has in his possession.  Make arrangements to obtain all records that are adequately identified and for which signed authorizations have been obtained, to include the records from Bioimagenes Medicas, Dr. Miguel A. LaSalle, Dr. Carlos J. Cedo, Dr. Sara I. Perez Rodriguez, and Dr. Jorge Carrera.  

3.  Next, take appropriate action to have all pertinent evidence in the claims file written in Spanish translated to English, to specifically include the Veteran's December 1998 formal appeal and a September 2002 interoffice memorandum.  The translated documents should be associated with the claims file.

4.  Following completion of the above development, schedule the Veteran for a VA respiratory examination in order to assess the current severity of his service-connected chronic maxillary sinusitis and chronic laryngitis.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review.  

The examiner should fully describe the current severity of the Veteran's chronic maxillary sinusitis and chronic laryngitis.  Specifically, the examiner should explicitly address the following questions:

(a) How many, if any, incapacitating episodes per year requiring prolonged antibiotic treatment are caused by the Veteran's chronic maxillary sinusitis?

(b) How many, if any, non-incapacitating episodes characterized by headaches, pain, purulent discharge or crusting are caused by the Veteran's chronic maxillary sinusitis?

(c) Has the Veteran had any surgeries for his chronic maxillary sinusitis, specifically radial surgery with chronic osteomyelitis?

(d)  Describe all manifestations of the Veteran's laryngitis, specifically indicating whether he suffers from hoarseness, inflammation of the cords or mucous membranes, thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy. 

Any opinions expressed must be accompanied by a complete rationale.

5.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

6.  Finally, readjudicate the claims on appeal.  If the claims remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


